Citation Nr: 0740460	
Decision Date: 12/26/07    Archive Date: 01/02/08	

DOCKET NO.  05-25 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Vocational 
Employment Services Office of the VARO in Washington, D.C., 
that denied entitlement to the benefit sought.


FINDINGS OF FACT

1.  Service connection is in effect for the following:  
dysthymic disorder, rated as 50 percent disabling; Meniere's 
syndrome, rated as 30 percent disabling; hiatal hernia, rated 
as 10 percent disabling; foot pain, rated as 10 percent 
disabling; scarring, rated as noncompensably disabling; and 
hypertension, rated as noncompensably disabling.  The veteran 
is in receipt of a total disability rating based on 
individual unemployability due to the severity of her 
service-connected disabilities.

2.  The veteran has a Bachelor's degree in counseling 
psychology which she obtained through Chapter 31 vocational 
rehabilitation benefits from September 1997 to December 1999.

3.  A recent psychiatric evaluation authorized by VA resulted 
in a determination that the veteran's social and occupational 
impairment secondary to her psychiatric problems was no more 
than moderate in degree and the psychiatrist supported the 
veteran reentering school with an overall goal of returning 
to the workplace.




CONCLUSION OF LAW

The criteria for entitlement to an additional program of 
vocational rehabilitation training under the terms and 
conditions of Chapter 31, Title 38, United States Code, have 
reasonably been met.  38 U.S.C.A. §§ 3101, 3102 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 21.40, 21.51, 21.52 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 
3.326 (a) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the VCAA are not applicable to claims such as 
the one decided herein.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barker, the Court held that the VCAA, with 
its expanded duties, is not applicable to certain cases, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 53 (that is, 
the laws changed by VCAA).  As well, the statute at issue in 
this matter is not found in Chapter 53, but rather is found 
in Chapter 31.  

The Board notes that it is granting the benefit sought on 
appeal.  The Board also notes that the veteran had the 
opportunity to provide testimony on her own behalf at the 
hearing before the undersigned in October 2007.  A transcript 
of those proceedings is of record and has been reviewed.  
Further, she was accorded a special psychiatric examination 
pertaining to the issue at hand in April 2007.  The report of 
the examination is of record and has been reviewed.

Essentially, the veteran and her representative maintain that 
she seeks reentrance into the vocational rehabilitation 
program because she can no longer perform the job she was 
previously trained for.  The veteran claims she warrants 
further Chapter 31 training.

Reentry into a program of Chapter 31 training is governed by 
the following:  

A veteran who has been found rehabilitated under the 
provisions of 38 C.F.R. § 21.283 may be provided an 
additional period of training of services only if the 
following conditions are met:  (1) the veteran has a 
compensable service-connected disability and either; (2) 
current facts, including any relevant medical findings, 
establish that the veteran's service-connected disability has 
worsened to the extent that the effects of the service-
connected disability considered in relation to other facts 
precludes her from performing the duties of the occupation 
for which she previously was found rehabilitated; or (3) the 
occupation for which the veteran previously was found 
rehabilitated under Chapter 31 is found to be unsuitable on 
the basis of the veteran's service-connected employment 
handicap and capabilities.  38 C.F.R § 21.284 (a).

The law provides that an "employment handicap" does not exist 
when either the veteran's employability is not impaired, that 
is, when a veteran who was qualified for suitable employment 
does not obtain or maintain such employment for reasons 
within her control, or when the veteran has overcome the 
effects of impairment of unemployability through employment 
in an occupation consistent with her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R § 21.51 (f) (i) and (iii).

The Board notes that the provisions of Chapter 31, Title 38, 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent possible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100.  Generally, a veteran is entitled to a program of 
vocational rehabilitation if she has a service-connected 
disability that is compensable at a rating of at least 20 
percent and was incurred or aggravated in service on or after 
December 16, 1940, and is determined to be in need of 
rehabilitation to overcome an employment handicap.  A veteran 
is also entitled to a program of vocational rehabilitation if 
she had a service-connected disability that is compensable or 
is likely to be compensable at less than 20 percent and is 
determined to be in need of rehabilitation to overcome a 
serious employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. 
§ 21.40.  

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102.  An 
employment handicap is defined as an impairment of the 
veteran's ability to apply for, obtain, or retain employment 
consistent with her abilities, aptitudes, and interests.  
38 U.S.C.A. § 3101; 38 C.F.R. § 21.51 (b).

Impairment is defined as restrictions on employability caused 
by disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51 (c) (1).  An employment handicap 
which entitles the veteran to assistance under the Chapter 31 
program exists when all of the following conditions are met:  
(i) the appellant has an impairment of employability; this 
includes appellants who will qualify for suitable employment, 
but do not obtain or retain such employment for reasons not 
within their control; (ii) the veteran's service-connected 
disabilities materially contribute to the impairment of 
employability; (iii) the appellant has not overcome the 
effects or the impairment of employability through employment 
and occupation consistent with her pattern of abilities, 
aptitudes, and interests.  38 C.F.R. § 21.52.


Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).  

A review of the record reveals the veteran had received 
Chapter 31 vocational rehabilitation training with VA from 
1997 to December 1999.  She has a Master of Arts degree in 
counseling psychology.  From 2000 to 2002, she was a program 
intern with VA in the Presidential Management Internship 
Program.  Three months before the expiration of the 
internship, she was informed that she would not be converted 
to a career or career-conditional employment because of what 
were reported as a failure to report work-related issues 
through the chain of command and a failure to demonstrate 
good judgment and appropriate interpersonal skills in dealing 
with fellow staffers.

In 2002, she applied for additional Chapter 31 benefits.  

In May 2003 she entered an Individualized Extended Evaluation 
Plan and received counseling from a licensed psychologist.  
That individual recommended that "in order to avoid ethical 
violations related to crossing boundaries and managing own 
emotional responses the PT (1) have a period of at least one 
year in which she is free of symptoms of depression, and (2) 
following that symptom-free year have at least a 1-year 
period of supervised clinical work."

Of record is a January 2005 communication from a vocational 
rehabilitation counselor at the VARO in Washington, D.C., to 
the appellant in which it was indicated that review of the 
information of record revealed that "perhaps" continuing 
with her education, in pursuit of a Ph.D., is not 
appropriate, "at this time."

Also of record is an April 2005 statement from a private 
physician.  He stated he was treating the veteran and 
recommended that she withdraw from classes while her 
medications were being adjusted.

Also of record is a May 2005 communication from an 
ophthalmologist who stated that he saw the veteran in April 
2005 for a refraction and comprehensive eye examination and 
she was having significant blurry vision after long periods 
of reading with foreign body sensation.  Findings were 
recorded and it was the ophthalmologist's impression that the 
veteran had an apparently recently resolving hypertensive 
retinopathy.  She also had a rather significant dry eye 
syndrome for which he recommended treatment.

The pertinent medical evidence also includes the report of an 
authorized examination of the veteran by a psychiatrist in 
April 2007.  That individual indicated that he reviewed the 
medical records, including his own evaluation in 2003 and 
results of psychological testing from a psychologist in 2002, 
as well as progress notes from a VA medical facility.  He 
related that the veteran reported not having worked since 
August 2002.  She believed she had been wrongly terminated 
from her last job where she had been employed for two years.  
She felt she was exposed to a "very bad" work environment and 
did not receive disability accommodations.  She believed she 
had currently improved to the point that she wanted to try to 
get back to work.  However, she felt because she had been out 
of work for 5 years, her skill set had eroded.  She wanted to 
get back in school and attain a Master's degree in public 
health and eventually get into work in the health sciences 
sector.  

The veteran stated that in general her mood had been fairly 
good of late.  The mood continued to fluctuate significantly 
during periods of higher stress.  It was noted she could have 
problems with agitation and irritability with high levels of 
anxiety and depressions under periods of increased stress.  
The veteran reported that she believed she would do well in a 
work environment as long as there were appropriate 
accommodations.  She acknowledged that she was prone to some 
exacerbations in mood symptoms and agitation should the work 
conditions become stressful.  

She was currently seeing a psychiatrist and taking 10 
milligrams of Lexapro a day and .5 milligrams of Klonopin a 
day.  She stated that she had not had the same degree of 
general depression she did when previously evaluated by the 
psychiatrist in February 2003.  

Current mental status examination findings included hyper 
verbal speech at times with mildly increased rate of speech.  
Otherwise, she was described as alert, calm, and well 
groomed.  Mood was dysthymic and affect was full range and 
appropriate.  Thought processes were goal-directed and 
adequately organized.  Insight and judgment were both felt to 
be fair.  Short-term and long-term memories were described as 
grossly intact.  She was given an Axis I diagnosis of mood 
disorder, not otherwise specified.  She was given an Axis II 
diagnosis of personality disorder.  Psychosocial and 
environmental problems were described as moderate in degree.  
She was given a Global Assessment of Functioning score of 65.  
The examiner stated that he believed she had "moderate" 
social and occupational impairment secondary to her 
psychiatric difficulties.  He stated that "I do support the 
veteran trying to get back into school with an overall goal 
of getting back into the work place at this time.""

Based on a longitudinal review of the evidence of record, the 
Board sees no reason to disagree with the assessment of the 
psychologist in April 2007 that achievement of a goal of 
employment in the health science sector is reasonably 
feasible.  The findings reported on the April 2007 
examination by that psychiatrist are not shown to be so 
incapacitating as to prevent the veteran's pursuit of a 
vocational rehabilitation program in the health sciences area 
at this time.  38 C.F.R. §§ 1.35, 21.53.  The veteran's 
psychiatric impairment at the time of the April 2007 
examination was described as only moderate in degree.  On 
mental status examination, other than notation of hyper 
verbal speech with a mildly increased rate of speech, 
findings were essentially unremarkable.  Accordingly, the 
criteria for entitlement to a program of additional 
vocational rehabilitation training under the 


							(Continued on next page)






terms and conditions of Chapter 31, Title 38, United States 
Code, have reasonably been met.


ORDER

Entitlement to an additional program of vocational 
rehabilitation training under the terms and conditions of 
Chapter 31, Title 38, United States Code, is allowed.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


